Examiner’s Comments
1.	This office action is in response to the application received on 7/9/2021.
	Claims 1-20 have been canceled by applicant.
	Claims 21-26 are pending and have been examined on the merits, and now allowed over the art of record.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Claims 21-26 are allowed over the prior art of record.
With respect to claims 21 and 24, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a stapling assembly and wherein said first group of staples are deformed against said staple forming pockets to a first formed height by said staple drivers during a staple firing stroke; a second group of staples positioned in said second group of staple cavities, wherein said second group of staples are deformed against said staple forming pockets to a second formed height by said staple drivers during said staple firing stroke, wherein said second formed height is different than said first formed height; and a third group of staples positioned in said third group of staple cavities, wherein said third group of staples are deformed against said staple forming pockets to a third formed height by said staple drivers during said staple firing US 5,586,711) fails disclose in combination a third formed height by said staple drivers during said staple firing stroke,2310384942.2Preliminary Amendment dated July 9, 2021 Application No.: 17/032,013and wherein said third formed height is different than said second formed height and said first formed height.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
3/2/2022